Citation Nr: 1227965	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-23 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a compound comminuted fracture of the right sesamoid bone.

2.  Entitlement to an evaluation in excess of 10 percent for varicose veins, right lower extremity, status post ligation and stripping, prior to April 20, 2011.

3.  Entitlement to an evaluation in excess of 10 percent for varicose veins, right lower extremity, status post ligation and stripping, from April 20, 2011.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied an increased rating for a right foot disability and varicose veins of the right leg, as well as SMC, respectively.

The Veteran requested a hearing before a Veterans Law Judge on his formal appeal (VA Form 9) dated August 20, 2011.  He withdrew his request for a Board hearing in a signed statement dated January 9, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of a compound comminuted fracture of the right sesamoid bone are manifested by no more than a moderate impairment. 

2.  Prior to April 20, 2011, the Veteran's varicose veins of the right lower extremity are not manifested by persistent edema, incompletely relieved by elevation of the extremity, without beginning stasis pigmentation or eczema.

3.  From April 20, 2011, the Veteran's varicose veins of the right lower extremity are not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

4.  The competent medical evidence does not show that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or has a factual need for aid and attendance demonstrated by an inability to care for most of his daily personal needs or protect himself from the hazards and dangers of his daily environment. 

5.  The competent medical evidence does not show that the Veteran is substantially-confined to his home or the immediate premises. 

6. The Veteran does not have a disability that is rated at 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a compound comminuted fracture of the right sesamoid bone are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.104, Diagnostic Code 5284 (2011). 

2.  Prior to April 20, 2011, the criteria for an evaluation in excess of 10 percent for service-connected varicose veins of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 

3.  From April 20, 2011, the criteria for an evaluation of 20 percent for service-connected varicose veins of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 

4.  The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102,3.159, 3.351,3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In March 2009 and June 2010, prior to its adjudication of any claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.   As his claims are denied herein, notification of how VA determines disability ratings and effective dates is rendered moot.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO.  

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded a VA examination in connection with his claims in April 2011.  The examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examination results obtained in this case are adequate, as the examination reports were predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record establishes additional, distinct time periods in which varicose veins resulted in symptoms that warranted an additional staged rating from April 20, 2011.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Residuals of a compound comminuted fracture of the right sesamoid bone

On August 4, 1951, the Veteran was cleaning his rifle when it accidentally discharged, resulting in a compound, comminuted facture to the sesamoid bone of the right foot.  He has been service connected for residuals of a right foot fracture since June 1980, and his disability has been rated pursuant to Diagnostic Code 5284, for other foot injuries, since that time.  Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury; a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for laxity under Diagnostic Code 5257, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011).

At the time of the April 2009 VA examination, the Veteran reported limitation of motion in the toes of the right foot, as well as the inability to drive due to numbness.  He also noted symptoms such as stiffness, weakness, and lack of endurance in the forefoot.  The Veteran did not report pain, swelling, heat, redness, or fatigability.  He noted that he was unable to stand more than a few minutes.  The examiner stated that the Veteran used a cane; however this was linked to the Veteran's diabetes mellitus.  

On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness at the fore and mid foot at the metatarsal area.  Hammertoes, hallux valgus, hallux rigidis, and pes cavus were not observed.  There was no malunion or nonunion of tarsal or metatarsal bones.  Muscle atrophy of the foot was present at the interosseous muscles.  X-ray evidence revealed generalized osteopenia (low bone density) and degenerative changes.  However, there was no acute fracture or dislocation, or posttraumatic deformity.

At the time of the Veteran's most recent VA examination in April 2011, it was noted that the Veteran reported status post partial amputation of the right foot.  However, it was not indicated that the amputation was the result of residuals of an in-service fracture.  The Veteran reported pain, stiffness, weakness, and lack of endurance in the right foot.  He did not report swelling, heat, redness, or fatigability.  There was numbness at the forefoot at the site of the surgical scar from the amputation.  The Veteran was unable to stand more than a few minutes or walk more than a few yards, though this problem was attributed to his partial amputation.  

On examination, there was no evidence of painful motion, swelling, instability, or weakness.  There was objective evidence of tenderness and abnormal weight bearing.  There was no evidence of muscle atrophy, foot deformity, or malunion/nonunion of the tarsal or metatarsal bones.  Due to the lack of a forefoot, the affects of the amputation on activities of daily living ranged from moderate to prevented, however no examiner has linked that surgical procedure to the Veteran's service-connected fracture residuals.  The examiner specifically noted that the Veteran underwent right foot amputation secondary to gangrene and a right iliofemoral endarterectomy (a surgical procedure to remove plaque material from the lining of an artery).

Although the Board recognizes that the Veteran suffers from a crippling disorder of the right foot, unfortunately, there is no evidence that the Veteran's service-connected fracture residuals are linked to the most significant conditions.  Instead, the Veteran has lost part of his right foot due to diabetes mellitus and PVD.  Turning solely to residuals of a fracture which occurred in 1951, examinations did not reveal any deformity or malunion/nonunion, either pre- or post-partial amputation.  On the most recent examination, muscle atrophy was not present.  Objective limitation of motion was not noted on either examination.  Instead, the only objective symptom common to each examination was tenderness, which the Board finds is contemplated by the Veteran's current, moderate rating.  While the Veteran certainly has a severe right foot disorder, the symptoms linked to service-connected fracture residuals have not been characterized as severe during either VA examination.  As such, a rating in excess of 10 percent is not warranted per Diagnostic Code 5284.


Turning to other applicable regulations, the Board notes that the Veteran's lack of muscular symptomatology does not result in a compensable rating pursuant to 38 C.F.R. § 4.56.  Even though a comminuted fracture is contemplated by severe muscle disabilities, there is no evidence of extensive debridement, prolonged infection, intermuscular binding, or scarring.  The only reported muscular symptom is weakness, which in the determination of the Board is encompassed within a moderate rating per Diagnostic Code 5284.  As such, the Board finds that the Veteran's residuals of an in-service fracture do not warrant the assignment of an evaluation in excess of 10 percent.  

Varicose veins

The Veteran's varicose veins of the right lower extremity are rated at 10 percent for under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Pursuant to that code, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the service-connected varicose veins of the right lower extremity are not productive of symptoms warranting a rating in excess of 10 percent prior to April 20, 2011.  Specifically, there is no evidence of persistent edema, incompletely relieved by elevation of the extremity during that period.  From April 20, 2011, resolving all doubt in favor of the Veteran, the Board has determined that an evaluation of 20 percent is warranted. 

The medical evidence for this time period includes an April 2009 VA examination report, in which it was noted that the Veteran's varicose veins had their onset in 1952, at which time he required vein-stripping surgery.  The Veteran reported that he suffered from severe leg pain secondary to bad circulation, as well as severe numbness.  The Veteran also stated that he was unable to drive as a result of this disability.  It was noted that the Veteran was on a course of treatment for varicose veins (Pentoxifiline), to which his response was fair.  The Veteran reported that, after prolonged walking or standing, he experiences fatigue, and a heavy feeling, no relieved by elevation or compression hosiery.  

On examination, there was no edema present.  Stasis pigmentation/eczema was observed, as was medial enlargement of veins.  Pain was present, to include at rest, and the pain was constant.  Ulceration was not present; however the Veteran reported a history of ulceration, not persistent (once per year or less). There was no history of angionerotic edema.  X-ray evidence revealed athermanous plaques, extending from the external iliac artery up to the run-off vessels, as well as calcified plaques at the external iliac artery, the common femoral artery, and the deep femoral artery.  The examiner diagnosed the Veteran with scattered atherosclerotic disease, with severe changes at the superficial femoral arteries and monophasic flow, extending into the popliteal arteries and run-off vessels.  It was noted that exercise or exertion was precluded by the disorder.  With regard to activities of daily living, while it was not noted that varicose veins had any effect, the Veteran's other disorders had a moderate affect on toileting and bathing, with a mild affect on grooming and dressing and no affect on feeding.  

A December 2009 private treatment report noted occlusion of the superficial femoral and tibial arteries, causing a very severe flow reduction to the ankle at rest.  There is no indication, however, that this disorder is linked to the Veteran's serviced-connected varicose veins.  Instead, the Veteran carries an additional, non-service-connected diagnosis of peripheral vascular disease (PVD).

A VA outpatient treatment report from May 2010 noted that the Veteran underwent a partial foot amputation on December 12, 2009, precipitated by a wound infection.  The Veteran was hospitalized four times secondary to complications related to vascular disease and diabetes.  Varicose veins were not reported as a factor which precipitated this procedure.  Prior to the amputation, the Veteran walked with a cane with difficulty due to PVD, drove his car, and was independent in the activities of daily living.  Since, it was noted that the Veteran could stand briefly and has not attempted to walk.  The Board notes that none of these symptoms were linked to varicose veins.  

An additional VA examination was conducted on April 20, 2011.  At that time, the Veteran complained of numbness and swelling, as well as fatigue, in the right leg.  On examination, there was no edema present.  Pigmentation/eczema was observed.  There was no ulceration.  Posteromedial enlargement of the leg vein was noted.  It was further noted that the Veteran underwent a right foot transmetatarsal amputation in December 2009 as the result of an infected foot ulcer.  X-rays again revealed occlusion of the superficial femoral artery, as well as the posterior tibial artery.  Per the examiner, these findings caused very severe flow reduction to the ankle at rest.  The affects on certain activities of daily living, such as grooming, toileting, dressing, and bathing, were moderate.  

Based upon a review of this evidence, as well as the VA treatment records and private medical evidence for this time period, a higher, 20 percent rating is not warranted for varicose veins prior to April 20, 2011.  In order to receive such a higher rating, there must be persistent edema incompletely relieved by elevation of the extremity.  The evidence of record reflects no findings of edema on examination in April 2009, nor did the Veteran report symptoms of edema when interviewed.  As such, the Veteran simply does not meet the criteria for an increased evaluation during this period, and the 10 percent rating for varicose veins of the right lower extremity is continued prior to April 20, 2011.

From April 20, 2011, resolving all doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating, but no higher, have been met.  Although edema was absent during objective testing on the most recent VA examination, the Veteran did report swelling in the right leg.  Further, pigmentation/eczema was present.  While there is no indication of persistent edema, per the regulation, the Board finds that the Veteran's report of swelling is sufficient to grant a higher evaluation of 20 percent for varicose veins from April 20, 2011, particularly when coupled with objective evidence of pigmentation/eczema.  

Conclusion

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing swelling and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities in question, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242   (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

In sum, with regard to the Veteran's claims for evaluations in excess of 10 percent for residuals of a right foot fracture, as well as an evaluation in excess of 10 percent for varicose veins prior to April 20, 2011, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the preponderance is against these claims, and must be denied.  From April 20, 2011, an evaluation of 20 percent, but no higher, is warranted for the Veteran's varicose veins, right lower extremity.




III. Special Monthly Compensation (SMC)

The Veteran seeks a special monthly pension based upon the need for regular aid and attendance or housebound status.  Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  In a statement dated July 16, 2010, the Veteran noted that he needed help to go to the bathroom and to take a shower.  He stated that he did not use a walker, and that, when he went to the doctor, he used a wheelchair if there was space.

To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  Determinations must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352. 

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and the Veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2). 

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  § 3.351(d)(2). 

Currently, the Veteran is service connected for varicose veins and residuals of a right foot fracture, evaluated at 20 percent and 10 percent, respectively.  During his most recent VA examination in April 2011, it was noted that his activities of daily living were compromised to a moderate degree in the ears of grooming, toileting, dressing, bathing, and traveling.  None of these activities were prevented as a result of his current conditions of the right foot and right lower extremity.  Also, and importantly, these restrictions are predominantly the result of a partial right foot amputation, unrelated to either service-connected disability. 

As such, the Board finds that the preponderance of the evidence is against the award of a special monthly pension based upon the need for regular aid and attendance. The Veteran does not meet the criteria of blindness, or near blindness, in both eyes. His VA examiners did not report significant visual impairment, nor was such reported by the Veteran.  Additionally, the record does not show that the Veteran meets the criteria of confinement to a nursing home due to mental or physical incapacity. 

The Veteran also does not meet the criteria to establish a factual need for aid and attendance of another person.  The evidence of record repeatedly found him to be able to dress, undress, keep ordinarily clean and presentable, feed himself, and attend to the wants of nature.  The evidence in the record shows that the Veteran was able to maneuver with the use of a cane.  There is also no indication that the Veteran is confined to a bed.  He reported significant difficulty walking and standing, post amputation, however he evidence, overall, has not established that the Veteran would be unable to dress, feed himself, or attend to his hygiene needs without the assistance of others due to his service-connected disabilities. 

As to whether the Veteran is housebound, the Veteran does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, and thus does not meet the first element for a finding of housebound.  38 C.F.R. § 3.351(d).  Further, while he does have considerable difficulty walking and standing, he is not shown to be confined to his house by his service-connected disabilities.  

The Board has considered the Veteran's statements in support of his claim that he is entitled to a special monthly pension.  While the Veteran is competent to report on the nature of his symptoms, the training and experience of VA medical personnel makes their findings reflected in VA treatment records more probative as to the extent of his disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for special monthly pension based upon the need for regular aid and attendance or by reason of being housebound is therefore denied.

ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a compound comminuted fracture of the right sesamoid bone is denied.

Prior to April 20, 2011, entitlement to an evaluation in excess of 10 percent for varicose veins, right lower extremity, status post ligation and stripping, is denied.

From April 20, 2011, entitlement to an evaluation of 20 percent, but no higher, for varicose veins, right lower extremity, status post ligation and stripping, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


